Case 2:18-cv-00260-GW-KES Document 30 Filed 08/16/21 Page 1 of 1 Page ID #:452



  1
  2
  3                                                                           O
  4
  5
  6
  7
  8                         UNITED STATES DISTRICT COURT
  9                        CENTRAL DISTRICT OF CALIFORNIA
 10
 11    DANIEL EDWARD DILLEY,                        Case No. 2:18-cv-00260-GW-KES
 12                 Petitioner,
 13          v.                                    ORDER ACCEPTING REPORT AND
                                                     RECOMMENDATION OF U.S.
 14    SCOTT KERNAN, Sec’y of Cal.                      MAGISTRATE JUDGE
 15    Dep’t of Corr. & Rehab.,
 16                 Respondent.
 17
 18
 19         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition (Dkt. 1), the
 20   other records on file herein, and the Report and Recommendation of the U.S.
 21   Magistrate Judge issued on July 15, 2021 (Dkt. 29). No objections to the Report
 22   and Recommendation were filed, and the deadline for filing such objections has
 23   passed. The Court accepts the report, findings, and recommendations of the
 24   Magistrate Judge. IT IS THEREFORE ORDERED that Judgment be entered
 25   dismissing the Petition.
 26   DATED: August 16, 2021                ____________________________________
 27                                         GEORGE H. WU
                                            UNITED STATES DISTRICT JUDGE
 28

                                               1
